Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-10, 13-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2020/0407611 to Wu et al. in view of JP-09324167 to Miyata et al.
As to claims 1-2, Wu discloses a two-component polyurethane adhesive for glass substrates comprising one isocyanate prepolymer component, a second isocyanate prepolymer component and at least one polyol component including low molecular weight chain extenders including non-linear diols such as dipropylene glycol, or tripropylene glycol (Abstract, 0042).
Wu does not expressly disclose prepolymerizing a isocyanate component with the chain extender.
Miyata discloses adhesives for glass comprising mixtures of urethane prepolymers that includes the reaction product of diisocyanates and propylene glycols that have molecular weights that range from 76 to 192 (0020, Example 7).
At the time of filing it would have been obvious to use the low molecular weight propylene glycol taught in Wu in the prepolymer reaction as taught in Miyata to provide excellent adhesiveness (0014, 0020) and to improve storage stability of the prepolymer (0024).
As to claim 3, Wu discloses wherein the prepolymer is present in amounts that range from 0.01 to 80% by weight and it would have been obvious to maintain the amounts including those within the claimed range to provide an operable adhesive and to maintain acceptable viscosities (0032).
As to claim 5, Wu discloses polyether polyols as the polyol component that are selected from homopolymers of propylene oxide and copolymers of from about 70 to about 99% by weight of propylene oxide and from about 1 to about 30% by weight of ethylene oxide (0038), that have molecular weights of 200 to 1,600 and functionality of about 3 and the polyol component is present in amounts that range from 0.1 to 90% by weight to provide for sufficient viscosity and mechanical properties (0045).
As to claim 6, Wu discloses 1,4-butanediol as a chain extender that is present in amounts that range from 1.0 to 10 wt% (0042-0043).
As to claim 7, Wu discloses the addition of latent room temperature organometallic catalysts in amounts that range from 0.0005 to 2.0 wt% (0052).
As to claim 8, Wu discloses the addition of thermosensitive amine catalysts (delayed reaction catalysts) in amounts that range from 0.01 to 2.0 wt% (0053).
As to claim 9, Wu discloses wherein the polyol component comprises from 0.1 to 80% by weight of particulate fillers with particle sizes of 50 nm to 100 microns (057-0059).
As to claim 10, the polyetheramines are optional components.
As to claim 13, Wu discloses the second isocyanate is a prepolymer prepared from diisocyanate and polyether polyols and has molecular weight of 800 to 10,000 g/mol (0021).
As to claim 14, Wu discloses wherein the second isocyanate is used in amounts that range from 2 to 25 wt% and comprise polymeric MDI (0034-0037).
As to claim 15, Wu discloses the trimer of hexamethylene diisocyanate (0085) is used in combination with the prepolymers.
As to claim 16, Wu wherein the isocyanate component comprises from 0.1 to 80% by weight of particulate fillers with particle sizes of 50 nm to 100 microns (0056-0059).
As to claim 17, Wu discloses di-isononyl! phthalate plasticizer (0100).
As to claim 18, Wu discloses separately forming the prepolymers, then mixing the prepolymer to obtain the isocyanate component (See Examples).
As to claim 19, Wu discloses wherein the isocyanate component and the polyol component are mixed in a range of 5:195 to 195:5 (0069) based on the intended use.
As to claim 22, Wu discloses methods for bonding substrates, comprising curing the isocyanate component and the polyol component between two substrates (0074).

Claims 4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2020/0407611 to Wu et al. in view of JP-09324167 to Miyata et al. that has
been explained above and is applied here as such in view of U.S. Patent Pub. No. 2006/0269758 to Helmeke.
As to claims 4 and 11-12, Wu discloses a two-component polyurethane adhesive for glass substrates comprising one isocyanate prepolymer component, a second isocyanate prepolymer component and at least one polyol component including low molecular weight chain extenders including non-linear diols such as dipropylene glycol, or tripropylene glycol (Abstract, 0042). Wu discloses prepolymers prepared from mixtures of polyester polyols and polyether polyols.
Wu does not expressly disclose crystalline polyester polyols.
Helmeke discloses adhesive compositions wherein the prepolymers are prepared from mixtures of polyether and polyester polyols that includes crystalline polyester polyols in amounts that range from 10 to 40% by weight (0022).
At the time of filing it would have been obvious to include the crystalline polyester polyol of Helmeke because the combination of the polyols allows for the preparation of adhesives that exhibit good washability (0007-0008).

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
The applicant argued that Wu is not qualified as prior art because the publication date for Wu is August 24, 2020.  This is not found persuasive because Wu has an earlier effective filing date of 03/07/2018 (02/21/2019 PCT Filed).  The effective filing date of the instant application is 12/04/2019.  Both filing dates in Wu (PCT and Provisional Dates) antedate the effective filing date of the instant application.  Therefore, Wu is prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763